DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Response to Amendment
Applicant’s amendments filed on December 07, 2021 have been entered. Claims 2, 8, 9, 11, 19, 20, 27, 28 and 34 have been amended. Claim1 has been previously canceled. Claims 2-34 are still pending in this application, with claims 2, 8, 10, 20, 27 and 34 being independent.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-7, 9, 11-26 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-28 of U.S. Patent US10908771B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are similar to the claims in the patent to meet the limitations claimed in the patent.  
Table 1: illustrates the conflicting claim pairs:  
17/15,8425
2
3
4
6
11
12
13
14
15
16
17
18
19

20, 21, 35

24
23
29

34
30
31

32
33

US10908771B2
1
2
6
1
3
4
5
6
7
8
9
10
11


Table 2: Comparison of claim 2 in instant application 17/15,8425 vs. claim 1 in U.S. Patent US10908771B2.
Instant Application (17/15,8425)
US10908771B2
2. (New) A computer system configured to provide augmented reality experiences, the computer system comprising:
one or more processing devices;
a network interface;
non-transitory memory that stores instructions that when executed by the one or more processing devices are configured to cause the computer system to perform operations comprising:
accessing a model of a first physical environment;
receiving a mesh definition of a three dimensional mesh using the network interface from a first terminal via a user interface, the three dimensional mesh comprising a plurality of mesh cells;
associating the mesh definition of the three dimensional mesh with the model of the first physical environment, wherein a given mesh cell corresponds to a specific location in the first physical environment;
enabling content and an action to be associated with a given mesh cell;

receiving, in real time, tracking data corresponding to movement of a first user in the first physical environment;
comparing the tracking data of the first user with mesh cell locations;
based at least on the comparison of the tracking data of the first user with mesh cell locations, identifying one or more matching mesh cells;
using addresses associated with the one or more matching mesh cells, identifying associated content, actions, and/or rules;
using the identified associated content, actions, and/or rules associated with the one or more matching mesh cells, causing augmented reality content to
be rendered by a device in proximity to the first user, the augmented reality content displayed in association with a view of a physical space.

one or more processing devices;
a network interface;
non-transitory memory that stores instructions that when executed by the one or more processing devices are configured to cause the computer system to perform operations comprising:
accessing a model of a first physical environment;
receiving a mesh definition of a three dimensional mesh using the network interface from a first terminal via a user interface, the three dimensional mesh comprising a plurality of mesh cells, wherein a given mesh cell is associated with a logical address;
associating the mesh definition of the three dimensional mesh with the model of the first physical environment, wherein a given mesh cell corresponds to a specific location in the first physical environment, wherein a first mesh cell in the plurality of mesh cells has a largest dimension in a range of 1.00 cm to 15.24 cm;

receiving, in real time, tracking data corresponding to movement of a first user in the first physical environment;
comparing the tracking data of the first user with mesh cell locations;
based at least on the comparison of the tracking data of the first user with mesh cell locations, identifying one or more matching mesh cells;
using logical addresses associated with the one or more matching mesh cells, identifying associated content, actions, and/or rules;
using the identified associated content, actions, and/or rules associated with the one or more matching mesh cells, causing augmented reality content to be rendered by a device in proximity to the first user, the augmented reality content displayed in association with a view of a physical space.




Table 3: Comparison of claim 3 in instant application 17/15,8425 vs. claim 2 in U.S. Patent US10908771B2.
Instant Application (17/15,8425)
US10908771B2
3. (New) The computer system as defined in Claim 2, wherein a first address of a first mesh cell identifies a three dimensional coordinate of a vertex of the first mesh cell.
2. The computer system as defined in claim 1, wherein a first logical address of a first mesh cell identifies a three dimensional coordinate of a vertex of the first mesh cell.


Table 4: Comparison of claim 4 in instant application 17/15,8425 vs. claim 1 in U.S. Patent US10908771B2.
Instant Application (17/15,8425)
US10908771B2
4. (New) The computer system as defined in Claim 2, the operations further comprising enabling a user profile to be used to customize at least one action.
6. The computer system as defined in claim 1, the operations further comprising:
accessing a user profile for the first user, the profile indicating content preferences of the first user;
accessing a current location of the first user;
using the user profile for the first user and current location of the first user, selecting one or more interactive virtual environments; and
causing a map to be rendered on a user device, the map indicating physical locations via which the selected one or more interactive virtual environments may be interacted with.


Table 5: Comparison of claim 6 in instant application 17/15,8425 vs. claim 1 in U.S. Patent US10908771B2.
Instant Application (17/15,8425)
US10908771B2
6. (New) The computer system as defined in Claim 2, wherein the addresses associated with the one or more matching mesh cells used in associated content, actions, and/or rules comprises logical addresses.
1. receiving a mesh definition of a three dimensional mesh using the network interface from a first terminal via a user interface, the three dimensional mesh comprising a plurality of mesh cells, wherein a given mesh cell is associated with a logical address;
using logical addresses associated with the one or more matching mesh cells, identifying associated content, actions, and/or rules;


Table 6: Comparison of claim 11 in instant application 17/15,8425 vs. claim 3 in U.S. Patent US10908771B2.
Instant Application (17/15,8425)
US10908771B2
11. (New) The computer system as defined in Claim 2, the operations further comprising:
enabling the first user to associate a message with a first mesh cell in the mesh of cells;
detecting a second user presence in proximity to the first mesh cell; and
at least partly in response to detecting the second user presence in proximity to the first mesh cell, enabling the message to be transmitted to a device associated with the second user.
3. The computer system as defined in claim 1, the operations further comprising:
enabling the first user to associate a message with a first mesh cell in the mesh of cells;
detecting a second user presence in proximity to the first mesh cell; and
at least partly in response to detecting the second user presence in proximity to the first mesh cell, enabling the message to be transmitted to a device associated with the second user.


Table 7: Comparison of claim 12 in instant application 17/15,8425 vs. claim 4 in U.S. Patent US10908771B2.
Instant Application (17/15,8425)
US10908771B2
12. (New) The computer system as defined in Claim 2, the operations further comprising enabling a privacy rule to be associated with at least one mesh cell.
4. The computer system as defined in claim 1, the operations further comprising enabling a privacy rule to be associated with at least one mesh cell.


Table 8: Comparison of claim 13 in instant application 17/15,8425 vs. claim 5 in U.S. Patent US10908771B2.
Instant Application (17/15,8425)
US10908771B2
13. (New) The computer system as defined in Claim 2, wherein augmented reality content 



Table 9: Comparison of claim 14 in instant application 17/15,8425 vs. claim 6 in U.S. Patent US10908771B2.
Instant Application (17/15,8425)
US10908771B2
14. (New) The computer system as defined in Claim 2, the operations further comprising: accessing a user profile for the first user, the profile indicating content preferences of the first user; 
accessing a current location of the first user; 
using the user profile for the first user and current location of the first user, selecting one or more interactive virtual environments; and 
causing a map to be rendered on a user device, the map indicating physical locations via which the selected one or more interactive virtual environments may be interacted with.
6. The computer system as defined in claim 1, the operations further comprising:
accessing a user profile for the first user, the profile indicating content preferences of the first user;
accessing a current location of the first user;
using the user profile for the first user and current location of the first user, selecting one or more interactive virtual environments; and
causing a map to be rendered on a user device, the map indicating physical locations via which the selected one or more interactive virtual environments may be interacted with.


Table 10: Comparison of claim 15 in instant application 17/15,8425 vs. claim 7 in U.S. Patent US10908771B2.
Instant Application (17/15,8425)
US10908771B2
15. (New) The computer system as defined in Claim 2, the operations further comprising: enabling a user to move digital content associated with a first location in the first physical environment to a second location in the first physical environment using a first gesture while in the physical environment.
7. The computer system as defined in claim 1, the operations further comprising:
enabling a user to move digital content associated with a first location in the first physical environment to a second location in the first physical environment using a first gesture while in the physical environment.


Table 11: Comparison of claim 16 in instant application 17/15,8425 vs. claim 8 in U.S. Patent US10908771B2.
Instant Application (17/15,8425)
US10908771B2
16. (New) The computer system as defined in Claim 2, wherein the device in proximity to the first user comprises a device having a plurality of displays.
8. The computer system as defined in claim 1, wherein the device in proximity to the first user comprises a device having a plurality of displays.


Table 12: Comparison of claim 17 in instant application 17/15,8425 vs. claim 9 in U.S. Patent US10908771B2.
Instant Application (17/15,8425)
US10908771B2
17. (New) The computer system as defined in Claim 2, wherein the identified associated content is associated with a physical location via a user interface comprising a content gallery and an interface configured to display a representation of the first physical environment, wherein the user interface enables a content item to be dragged from the content gallery to the interface configured to display a representation of the first physical environment to thereby associate the dragged content with the physical location.
9. The computer system as defined in claim 1, wherein the identified associated content is associated with a physical location via a user interface comprising a content gallery and an interface configured to display a representation of the first physical environment, wherein the user interface enables a content item to be dragged from the content gallery to the interface configured to display a representation of the first physical environment to thereby associate the dragged content with the physical location.


Table 13: Comparison of claim 18 in instant application 17/15,8425 vs. claim 10 in U.S. Patent US10908771B2.
Instant Application (17/15,8425)
US10908771B2
18. (New) The computer system as defined in Claim 2, wherein the identified associated content is defined via a user interface comprising: a menu of a plurality of content types including: text, audio, video, still image, lights, and haptic content, and a channel interface enabling a selection of a channel from a plurality of channels, and via which a selected content type may be associated with a selected channel, wherein the selected channel comprises a content set.
10. The computer system as defined in claim 1, wherein the identified associated content is defined via a user interface comprising:
a menu of a plurality of content types including:
text,
audio,
video,
still image,
lights, and
haptic content, and
a channel interface enabling a selection of a channel from a plurality of channels, and via which a selected content type may be associated with a selected channel, wherein the selected channel comprises a content set.


Table 14: Comparison of claim 19 in instant application 17/15,8425 vs. claim 11 in U.S. Patent US10908771B2.
Instant Application (17/15,8425)
US10908771B2
19. (New) The computer system as defined in Claim 2, further comprising a plurality of tracking antennas in the first physical environment, the tracking antennas used to track the movement and/or position of entities in the first physical environment.
11. The computer system as defined in claim 1, further comprising a plurality of tracking antennas in the first physical environment, the tracking antennas used to track the movement and/or position of entities in the first physical environment.


Regarding Claims 20-26, 34 and 35, the claims are rejected under obviousness double patenting for the same rational described as above.


Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3.	Claim(s) 2-7, 11-26, 29-33 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over MEIER et al. (US 20190318168 A1), referred herein as MEIER in view of Mathur et al. (US 20190272673 A1), referred herein as Mathur in view of Rathod (US 20180350144 A1), referred herein as Rathod further in view of Spivack et al. (US 20190108682 A1), referred herein as Spivack.
	Regarding Claim 2, MEIER teaches a computer system configured to provide augmented reality experiences, the computer system comprising (MEIER [0003] 
one or more processing devices (MEIER FIG1A.102: processor(s)); 
a network interface (MEIER [0037] System 100 includes RF circuitry(ies) 104. RF circuitry(ies) 104 optionally include circuitry for communicating with electronic devices, networks); 
non-transitory memory that stores instructions that when executed by the one or more processing devices are configured to cause the computer system to perform operations comprising (MEIER [0036] memory(ies) 106 are one or more non-transitory computer-readable storage mediums (e.g., flash memory, random access memory) that store computer-readable instructions configured to be executed by processor(s) 102 to perform the techniques described below): 
accessing a model of a first physical environment (MEIER [0027] By virtue of displaying virtual objects in combination with a representation of a physical environment, electronic devices provide an intuitive CGR interface for a user to interact with his/her physical environment); 
MEIER does not but Mathur teaches
receiving a mesh definition of a three dimensional mesh using the network interface from a first terminal via a user interface (Mathur [0003] A mesh may comprise a plurality of values corresponding to coordinates of locations in the virtual environment. Values of the mesh may be stored or maintained in any suitable data structure and may reside in memory accessible during use of the 
the three dimensional mesh comprising a plurality of mesh cells (Mathur [0028] An example of a cell of such a mesh may be of the form (coordinate 1, coordinate 2, coordinate 3, value) in a 3D virtual environment. A mesh may adapt to different environments and may be automatically created based on predefined criteria used to assign interest values to digital assets or points (e.g., coordinates) in the virtual environment); 
associating the mesh definition of the three dimensional mesh with the model of the first physical environment, wherein a given mesh cell corresponds to a specific location in the first physical environment (Mathur [0028] A mesh may adapt to different environments and may be automatically created based on predefined criteria used to assign interest values to digital assets or points (e.g., coordinates) in the virtual environment; [0039] The mesh 240 may comprise a plurality of values corresponding to coordinates of locations in the virtual environment 220); 
enabling content and an action to be associated with a given mesh cell (Mathur [0036] Such an associated virtual environment 220 may then use the defined user input operations and rules of physics to determine how interactions between the user and digital assets 230 are performed and/or executed in the virtual environment 220 and how interactions between and among objects are performed and/or executed in the virtual environment 220; [0046] FIG. 3C shows an example top-down visualization of the virtual environment 300 with digital 
MEIER in view of Mathur does not but Rathod teaches enabling a schedule to be associated with the action associated with the given mesh cell (Rathod [0055] In an embodiment receiving, a requests requesting that a one or more virtual objects or virtual elements associated with the request be included at a location or place or predefined particular geo-fence boundary or at a location or place or predefined particular geo-fence boundary as per pre-defined schedule or start and end date of publication or availability of said virtual objects or virtual elements in the virtual world corresponding to a location or place or predefined particular geo-fence boundary of a business in the real world).
MEIER in view of Mathur in view of Rathod does not but Spivack teaches receiving from sensors fixedly positioned at different locations in the first physical environment (Spivack [0195] multiple cameras can be placed around physical locations and those locations can be monitored or constantly rendered in video from every perspective and can be viewed and participated in by non-local users as well as local users).
MEIER further teaches 
receiving, in real time, tracking data corresponding to movement of a first user in the first physical environment (MEIER [0016] a CGR system may detect a person's head turning and, in response, adjust graphical content and an acoustic field presented to the person in a manner similar to how such views and sounds 
MEIER in view of Mathur in view of Rathod further in view of Spivack further teaches 
comparing the tracking data of the first user, received from the sensors positioned at different locations in the first physical environment, with mesh cell locations of the three dimensional mesh (MEIER [0021] some electronic systems for presenting an MR environment may track location and/or orientation with respect to the physical environment to enable virtual objects to interact with real objects; [00117] Such personal information data can include demographic data, location-based data); 
based at least on the comparison of the tracking data of the first user, received from the sensors positioned at different locations in the first physical environment, with mesh cell locations of the three dimensional mesh, identifying one or more matching mesh cells (MEIER [0046] FIG. 2B depicts a block diagram of a user device (e.g., user device 202) including classifiers 210 configured to identify one or more entities of an indoor physical environment. As depicted in FIG. 2B, representation 204 is an image captured or recorded by one or more cameras of the user device 202. In some embodiments, while presenting representation 204 on a display 206 of the user device); 
Mathur [0038] The virtual environment 220 may comprise a grid or matrix of position data, such as (x, y, z) coordinates. This position data may be used to define where the digital assets 230 may be viewed relative to one another and may be of any feasible relative measurement; [0068] At block 730, a desired position and viewpoint orientation for the user may be determined based on one or more of the generated meshes. The interest values of a mesh, or the combined interest values of multiple meshes, may be used to determine a movement path and/or viewing path from the user's current position and viewpoint orientation through the virtual environment to the location specified by the content provider), identifying associated content, actions, and/or rules (MEIER [0046] A classifier may be used to identify a chair, or a specific type of chairs (e.g., lawn chair vs recliner) in some examples); 
using the identified associated content, actions, and/or rules associated with the one or more matching mesh cells, causing augmented reality content to be rendered by a device in proximity to the first user, the augmented reality content displayed in association with a view of a physical space (MEIER [0085] As a result, user device 202 can provide, for example, a virtual object 286 (e.g., a virtual remote controller) enabling the user to control the oven (e.g., set the time for baking 2 hours); and a virtual object 288 (e.g., a user-interaction mechanism) providing recipe suggestions for dinner to the user. In some embodiments, the virtual objects can be superimposed (e.g., overlaid) on a representation. Virtual 
Mathur discloses systems and methods described to enable the creation and use of one or more interest meshes that may comprise interest values associated with points of interest in a virtual environment, which is analogous to the present patent application. 
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to have modified MEIER to incorporate the teachings of Mathur, and applying the mesh cell definition for points of interest, as taught by Mathur into the physical environment identification process.
Doing so would provide an immersive environment by guiding users through an environment by creating barriers or explicit directions so that a user does not get lost or off-track in systems and method for augmented reality with precise tracking.
Rathod discloses systems and methods for virtual world simulations of the real-world, which is analogous to the present patent application. 
It also would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to have modified MEIER in view of Mathur to incorporate the teachings of Rathod, and apply the pre-defined schedule, and the graphic user interface that presents a user a simulation of said real-life activities with other entity, as taught by Rathod into the physical environment identification process.
Doing so would provide games that enables user to locate and collect various types of virtual objects based on reaching at particular location or place or pre-defined 
Spivack discloses systems, methods and apparatuses to create real world value and demand for virtual spaces via an alternate reality environment, which is analogous to the present patent application. 
It also would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to have modified MEIER in view of Mathur in view of Rathod to incorporate the teachings of Spivack, and apply multiple cameras placed around physical locations, as taught by Spivack into the physical environment identification process.
Doing so would enable the users to observe, view, act, interact, react with respect to the VOBs in systems and method for augmented reality with precise tracking.

Regarding Claim 3, MEIER in view of Mathur in view of Rathod further in view of Spivack teaches the computer system as defined in Claim 2, and further teaches wherein a first address of a first mesh cell identifies a three dimensional coordinate of a vertex of the first mesh cell (Mathur [0046] FIG. 3C shows an example top-down visualization of the virtual environment 300 with digital asset 320 and digital asset 340. In this visualization, the mesh 310 is shown as a matrix of cells, where each cell has a respective (x, y) coordinate, as indicated by the `x` and `y` arrows on the top and left borders of the mesh 310, respectively). Same motivation as Claim 2 applies here.

Regarding Claim 4, MEIER in view of Mathur in view of Rathod further in view of Spivack teaches the computer system as defined in Claim 2, and further teaches the operations further comprising enabling a user profile to be used to customize at least one action (Rathod [0080] In an embodiment monitoring, tracking, updating, logging and storing user's one or more types of data including user's one or more types of profile, related or added keywords, structured data including what type of or named products and services user used, using and interested to use, checked in places, interacted or connected or participated transacted or conducted one or more types of activities with one or more types of entities). Same motivation as Claim 2 applies here.

Regarding Claim 5, MEIER in view of Mathur in view of Rathod further in view of Spivack teaches the computer system as defined in Claim 2, and further wherein a first address of a first mesh cell is associated with a GPS notation for latitude and longitude (Mathur [0038] The virtual environment 220 may comprise a grid or matrix of position data, such as (x, y, z) coordinates. This position data may be used to define where the digital assets 230 may be viewed relative to one another and may be of any feasible relative measurement (Rathod [0188] FIG. 3 illustrates example Graphical User Interface (GUI) 270 for enabling user 305 or server administrator 303 to select particular place or location 310 on map 302 or select accurate location or position of particular object 315/325 of real world or visit place 310 and get or identify Global Positioning System (GPS) coordinates, longitude, latitude, altitude 338 of particular object 315/325 of real world based on monitored or tracked current location of user device or manually Same motivation as Claim 2 applies here.

Regarding Claim 6, MEIER in view of Mathur in view of Rathod further in view of Spivack teaches the computer system as defined in Claim 2, and further teaches wherein the addresses associated with the one or more matching mesh cells used in associated content, actions, and/or rules comprises logical addresses (MEIER [0085] As a result, user device 202 can provide, for example, a virtual object 286 (e.g., a virtual remote controller) enabling the user to control the oven (e.g., set the time for baking 2 hours); and a virtual object 288 (e.g., a user-interaction mechanism) providing recipe suggestions for dinner to the user. In some embodiments, the virtual objects can be superimposed (e.g., overlaid) on a representation. Virtual objects can also be presented in a separate display area of user device 202 or another device communicatively coupled to user device 202). 

Regarding Claim 7, MEIER in view of Mathur in view of Rathod further in view of Spivack teaches the computer system as defined in Claim 2, and further teaches wherein the operations further comprising enabling at least one action to be taken based at least in part on a time of day (Rathod [0116] In an embodiment one or more types of activities, actions, participations, transactions, status, experience, interactions with entities of user and accompanied one or more users or contacts comprises transporting via one or more types of means of transportation including walking, Same motivation as Claim 2 applies here.

Regarding Claim 11, MEIER in view of Mathur in view of Rathod further in view of Spivack teaches the computer system as defined in Claim 2, and further teaches the operations further comprising:
enabling the first user to associate a message with a first mesh cell in the plurality of mesh cells (Rathod [0013] The other object of the present invention is to enabling server or user of network to providing instruction or task message or providing tips or puzzle or description about attributes or characteristics or features or qualities or details or values of fields or structured or unstructured data of or related to or associated with particular place or location or position or point of particular location or place); 
detecting a second user presence in proximity to the first mesh cell (Rathod [0044] In an embodiment identify location of augmented reality scanning or taking a photograph of said real world object based on sufficiently matching location or geo-fence associated with said real world object with monitored and tracked current location of second client device); and 
at least partly in response to detecting the second user presence in proximity to the first mesh cell, enabling the message to be transmitted to a device associated with Rathod [0320] conducting one or more types of digital activities, actions, senses, behaviours, interactions, status, reactions, call-to-actions, transactions, sharing, communications, collaborations, connections in the real world and/or digital world including websites, applications (discussed various related embodiments in details throughout the specification), the player 1855 or user 1855 can also interacted and connected, followed, related, mapped (1850), associated with said entities (e.g. 1840/1832/1837/1828/1823) in virtual world). Same motivation as Claim 2 applies here.

Regarding Claim 12, MEIER in view of Mathur in view of Rathod further in view of Spivack teaches the computer system as defined in Claim 2, and further teaches the operations further comprising enabling a privacy rule to be associated with at least one mesh cell (MEIER [0119] such entities should consider taking any needed steps for safeguarding and securing access to such personal information data and ensuring that others with access to the personal information data adhere to their privacy policies and procedures).

Regarding Claim 13, MEIER in view of Mathur in view of Rathod further in view of Spivack teaches the computer system as defined in Claim 2, and further teaches wherein augmented reality content associated with one or more mesh cells comprises interactive game content (MEIER [0039] For example, in a video game, collectible objects may be scattered throughout the virtual environment of the video game at specific (x, y, z) coordinates of the virtual environment).

Regarding Claim 14, MEIER in view of Mathur in view of Rathod further in view of Spivack teaches the computer system as defined in Claim 2, and further teaches the operations further comprising: 
accessing a user profile for the first user, the profile indicating content preferences of the first user (Rathod [0080] In an embodiment monitoring, tracking, updating, logging and storing user's one or more types of data including user's one or more types of profile, related or added keywords, structured data including what type of or named products and services user used, using and interested to use, checked in places, interacted or connected or participated transacted or conducted one or more types of activities with one or more types of entities); 
accessing a current location of the first user (Rathod [0011] monitoring, tracking, updating, storing and logging user's one or more types of activities, actions, events, transactions automatically from user device or based on user provided data or information including monitored or tracked current location or place or position or accurate location point of user device); 
using the user profile for the first user and current location of the first user, selecting one or more interactive virtual environments (Rathod [0060] hosting, at a game server, a game, the game having a virtual world geography that correspondences the real world geography, as a result, as the player continuously moves about or navigates in a range of coordinates in the real world based on monitoring and tracking current location of the client device); and 
causing a map to be rendered on a user device, the map indicating physical locations via which the selected one or more interactive virtual environments may be Rathod [0066] display or provide, by the game server, said received unique code or identity associated or determined one or more types of one or more virtual objects and associated data including virtual money to the client device or in the real world map or virtual world; [0425] the game data stored in the game database 115 may comprises data associated with the virtual world in the location-based game including imagery data used to render the virtual world on a display device, geographic coordinates of locations in the virtual world). Same motivation as Claim 2 applies here.

Regarding Claim 15, MEIER in view of Mathur in view of Rathod further in view of Spivack teaches the computer system as defined in Claim 2, and further teaches the operations further comprising: enabling a user to move digital content associated with a first location in the first physical environment to a second location in the first physical environment using a first gesture while in the physical environment (MEIER [0088] the virtual objects presented on the user device can also be updated corresponding to the entities in the changed field-of-view. For example, rather than presenting virtual objects 286 and 288, the user device can present other virtual objects corresponding to the entities located in the changed field-of-view (e.g., a virtual object enabling the user to receive a movie streaming service if one of the entities located in the changed field-of-view is a TV)).

Regarding Claim 16, MEIER in view of Mathur in view of Rathod further in view of Spivack teaches the computer system as defined in Claim 2, and further teaches wherein the device in proximity to the first user comprises a device having a plurality of Rathod [0184] The display 210 includes, for example, a touch screen display. The display 210 displays the media items generated by the media capture application 271. A user can conduct augmented reality scanning of real world object(s) and can take picture of real world object(s) by touching the corresponding media items on the display 210). Same motivation as Claim 2 applies here.

Regarding Claim 17, MEIER in view of Mathur in view of Rathod further in view of Spivack teaches the computer system as defined in Claim 2, and further teaches wherein the identified associated content is associated with a physical location via a user interface comprising a content gallery and an interface configured to display a representation of the first physical environment, wherein the user interface enables a content item to be dragged from the content gallery to the interface configured to display a representation of the first physical environment to thereby associate the dragged content with the physical location (Rathod [0176] While many of the components of FIG. 2 are known in the art, new functionality is achieved through the providing information about real world object and associated settings, criteria, object criteria, and virtual object(s) and rules and required actions to get associated virtual object(s) 270, access information about real world objects 273, send augmented reality scanned data or captured photo of real world object and receive recognized augmented reality scanned data or captured photo of real world object associated virtual object(s) 271 operating in conjunction with a server; [0383] FIG. 32 illustrates example Graphical User Interface (GUI) 290 for enabling user 305 or server administrator 303 to search particular location or place on map based on search query or one or more keywords  Same motivation as Claim 2 applies here.

Regarding Claim 18, MEIER in view of Mathur in view of Rathod further in view of Spivack teaches the computer system as defined in Claim 2, and further teaches wherein the identified associated content is defined via a user interface comprising: 
a menu of a plurality of content types including: text, audio, video, still image, lights, and haptic content (Mathur [0030] FIG. 1. The content provider 110 may transmit media content to the content gateway 140. Media content may be entities the user of the content provider 110 wishes to allow users to experience. For example, a media content item may be a video game, a movie, a TV show, or any other content a user may experience via a VR interface or an AR interface; [0037] As shown in FIG. 2, the virtual environment 220 may comprise digital assets 230 and a mesh 240. A digital asset 230 may be any content item that a user may experience and/or interact with), and 
a channel interface enabling a selection of a channel from a plurality of channels, and via which a selected content type may be associated with a selected channel, wherein the selected channel comprises a content set (MEIER [0046] In some Same motivation as Claim 2 applies here.

Regarding Claim 19, MEIER in view of Mathur in view of Rathod further in view of Spivack teaches the computer system as defined in Claim 2, and further teaches further comprising a plurality of tracking antennas in the first physical environment, the tracking antennas used to track movement and/or position of entities in the first physical environment (MEIER [0040] an active IR sensor includes an IR emitter, such as an IR dot emitter, for emitting infrared light into the real environment. Image sensor(s) 108 also optionally include one or more event camera(s) configured to capture movement of physical objects in the real environment).

Regarding Claim 20, MEIER in view of Mathur in view of Rathod further in view of Spivack teaches a computer implemented method (MEIER [0003] providing content using a computer-generated reality interface depicting virtual objects in combination with a representation of a physical environment).


Regarding Claim 21, MEIER in view of Mathur in view of Rathod further in view of Spivack teaches the method as defined in Claim 20, and further teaches the method further comprising: enabling an action to be associated with a given mesh cell (Mathur [0036] Such an associated virtual environment 220 may then use the defined user input operations and rules of physics to determine how interactions between the user and digital assets 230 are performed and/or executed in the virtual environment 220 and how interactions between and among objects are performed and/or executed in the virtual environment 220; [0046] FIG. 3C shows an example top-down visualization of the virtual environment 300 with digital asset 320 and digital asset 340. In this visualization, the mesh 310 is shown as a matrix of cells, where each cell has a respective (x, y) coordinate, as indicated by the `x` and `y` arrows on the top and left borders of the mesh 310, respectively). Same motivation as Claim 2 applies here.

Regarding Claim 35, MEIER in view of Mathur in view of Rathod further in view of Spivack teaches the method as defined in Claim 20, and further teaches wherein the first entity comprises a person (MEIER [0016] a CGR system may detect a person's head turning and, in response, adjust graphical content and an acoustic field presented to the person in a manner similar to how such views and sounds would change in a physical environment; [0019] A person may sense and/or interact with virtual objects in 

Regarding Claims 22-26 and 29-33, MEIER in view of Mathur in view of Rathod further in view of Spivack teaches the method as defined in Claim 20. The metes and bounds of the method claims substantially correspond to the claims as set forth in Claims 4-8, 11, 14, 15, 17 and 18; thus they are rejected on similar grounds and rationale as their corresponding limitations.

4.	Claim(s) 9 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over MEIER et al. (US 20190318168 A1), referred herein as MEIER in view of Mathur et al. (US 20190272673 A1), referred herein as Mathur in view of Rathod (US 20180350144 A1), referred herein as Rathod in view of Spivack et al. (US 20190108682 A1), referred herein as Spivack further in view of LEE et al. (US 20180204365 A1), referred herein as LEE.
Regarding Claim 9, MEIER in view of Mathur in view of Rathod further in view of Spivack teaches the computer system as defined in Claim 2, but does not teach the claimed limitation therein.
LEE discloses an electronic apparatus mounted on a vehicle, which is analogous to the present patent application. LEE teaches the operations further comprising:
detecting a user focus based on detected user eye and/or head positioning;. based at least in part on the detected user focus, causing at least one item of content to LEE [0018] According to an embodiment of the present disclosure, there is provided a method for controlling an electronic apparatus. The method includes sensing a gaze of a user in a vehicle, identifying whether a position on a plane of the sensed gaze is included in a specific region, and outputting driving information on the vehicle in response to identifying that the position on the plane of the sensed gaze is included in the specific region); 
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to have modified MEIER in view of Mathur in view of Rathod further in view of Spivack to incorporate the teachings of LEE, and applying gaze direction detection of a driver, as taught by LEE into the physical environment identification process.
Doing so would provide method for displaying or not displaying the driving information in a proper gaze direction according to the driver's intention in systems and method for augmented reality with precise tracking.

Regarding Claim 28, MEIER in view of Mathur in view of Rathod further in view of Spivack teaches the method as defined in Claim 20. The metes and bounds of the method claim substantially correspond to the claim as set forth in Claim 9; thus they are rejected on similar grounds and rationale as their corresponding limitations.


Allowable Subject Matter
Claim(s) 8, 10, 27 and 34 is/are allowed.

Regarding Claim 8, the prior art teaches a computer system configured to provide augmented reality experiences, the computer system comprising:
one or more processing devices;
a network interface;
non-transitory memory that stores instructions that when executed by the one or more processing devices are configured to cause the computer system to perform operations comprising:
accessing a model of a first physical environment;
receiving a mesh definition of a three dimensional mesh using the network interface from a first terminal via a user interface, the three dimensional mesh comprising a plurality of mesh cells;
associating the mesh definition of the three dimensional mesh with the model of the first physical environment, wherein a given mesh cell corresponds to a specific location in the first physical environment;
enabling content and an action to be associated with a given mesh cell;
enabling a schedule to be associated with the action associated with the given mesh cell;
receiving, in real time, tracking data corresponding to movement of a first user in the first physical environment;
comparing the tracking data of the first user with mesh cell locations;

using addresses associated with the one or more matching mesh cells, identifying associated content, actions, and/or rules;
using the identified associated content, actions, and/or rules associated with the one or more matching mesh cells, causing augmented reality content to be rendered by a device in proximity to the first user, the augmented reality content displayed in association with a view of a physical space.
However in the context of claim 8 as a whole, the prior art does not teach “enabling a plurality of cells to be associated with respective unmanned vehicles.” Therefore, Claim 8 as a whole is allowable.

Regarding Claim 10, the prior art teaches a computer system configured to provide augmented reality experiences, the computer system comprising:
one or more processing devices;
a network interface;
non-transitory memory that stores instructions that when executed by the one or more processing devices are configured to cause the computer system to perform operations comprising:
accessing a model of a first physical environment;
receiving a mesh definition of a three dimensional mesh using the network interface from a first terminal via a user interface, the three dimensional mesh comprising a plurality of mesh cells;

enabling content and an action to be associated with a given mesh cell;
enabling a schedule to be associated with the action associated with the given mesh cell;
receiving, in real time, tracking data corresponding to movement of a first user in the first physical environment;
comparing the tracking data of the first user with mesh cell locations;
based at least on the comparison of the tracking data of the first user with mesh cell locations, identifying one or more matching mesh cells;
using addresses associated with the one or more matching mesh cells, identifying associated content, actions, and/or rules;
using the identified associated content, actions, and/or rules associated with the one or more matching mesh cells, causing augmented reality content to be rendered by a device in proximity to the first user, the augmented reality content displayed in association with a view of a physical space.
However in the context of claim 10 as a whole, the prior art does not teach “enabling cryptocurrency to be associated with at least one mesh cell.” Therefore, Claim 10as a whole is allowable.

Claim 27 and 34 are allowable for the same reason described in Claim 8 and 10.


Response to Arguments
Applicant’s arguments, see page 13, filed on December 07, 2021 with respect to claim objection have been fully considered and are persuasive.  The amendments to the claim is sufficient to overcome the previous informalities of the claim; thus the objections of the claim has been withdrawn. 
Applicant’s arguments, see page 13, filed on December 07, 2021 with respect to double patenting rejection have been fully considered but they are not persuasive.  
A terminal disclaimer may be effective to overcome a nonstatutory double patenting rejection over a reference patent (37 CFR 1.321(b) and (c)).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Applicant's arguments see page 14, filed on December 07, 2021, with respect to the 103 rejection have been fully considered but are moot in view of the new grounds of rejection. 
Applicant’s arguments with respect to claim(s) 1 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference 
	On pages 15 of Applicant’s Remarks, the Applicant argues that the dependent claims are not taught by the prior art, insomuch as they depend from claims that are not taught by the prior art. Examiner respectfully disagrees with these arguments, for the reasons discussed above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samantha (Yuehan) Wang/Primary Examiner, Art Unit 2611